Title: To George Washington from Timothy Pickering, 11 July 1796
From: Pickering, Timothy
To: Washington, George


        
          Sir,
          Department of State July 11. 1796.
        
        Agreeably to the intimation in your letter respecting a surveyor general, I take the liberty to inclose the application of Israel Ludlow, with the certificates of recommendation which he

has this morning delivered to me. He is about twenty nine years of age, of a good person and agreeable manners.
        I have thought it proper on this occasion to inclose the applications of Mr John Hall & Joseph Ellicott, whose names were formerly mentioned as applicants. Mr Hall, I understand, is of a respectable family in Maryland; which I suppose has led Mr Murray to urge his appointment. He married a daughter of Dr Ewing, is upwards of thirty years old, and now I take it resides in Pennsylvania. His politics, I am assured, are perfectly correct. Personally I know nothing of him.
        I have yet heard nothing from Mr Adet. With the highest respect, I am, sir, your most obt servant
        
          Timothy Pickering
        
      